DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 17th 2021 have been fully considered but they are not persuasive. 
While applicant’s amendment overcomes the 102 and 103 rejections as previously applied, due to the new limitations of Claim 1 per the amendment and the addition of new Claim 9, a new search was done and prior art was identified over which the amended claims are still unpatentable (see 103 rejections below).
The 112(b) rejection of Claim 1 and subsequent dependent claims is withdrawn as a result of the amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morini (EP 0645318) in view of Granger ‘782 (US 20070095782).
Regarding Claim 1, Morini teaches a container (col. 2, lines 15-16) including a container body (5) including: a tubular mouth (Fig 1), and a cap (2) attached to the mouth, wherein the mouth has a male thread (1) and a ring-shaped bead portion (Fig 1) provided around a lower portion of the male thread, not passed the bead portion; therefore the riding over of the bead portion must occur sometime during the threaded engagement of 

    PNG
    media_image1.png
    289
    906
    media_image1.png
    Greyscale

Annotated Figure 1 – an illustration of a cap comprising a female thread, and a bottle mouth comprising a male thread. Two distances, L1 (extending from the top of the male thread to the bead portion) and L2 (extending from the bottom of the female thread to the tamper evident band) are shown, with L2 being shorter than L1. The length of the threaded portions are the same, and the tamper evident band is at a distance such that it will contact the bead when the threaded portions are engaged.

    PNG
    media_image2.png
    782
    504
    media_image2.png
    Greyscale

Annotated Figure 2 – a modified version of Figure 3 of Morini. The cap has been moved up (the proportions remain unedited) to indicate where the cap would be as the female thread and male thread first contact; the uppermost dotted line is aligned with the bottom of the female thread of the cap and the top of the male thread of the mouth, indicating that they are on the same level and as such have just begun contact. The middle dotted line is aligned with the resiliently deformable portion, and the lowermost dotted line is aligned with the bead portion; these lines being at different heights indicates that the resiliently deformable portion has not yet contacted the bead portion when the male and female threads begin engaging.

    PNG
    media_image3.png
    475
    279
    media_image3.png
    Greyscale

Annotated Figure 3 – a modified version of Figure 3 of Morini showing the threads threadedly engaging, while the resiliently deformable portion first abuts the bead portion; this figure represents a stage in applying the cap between annotated Fig 2 (where the threads have just begun engaging but the resiliently deformable portion and bead portion have not yet made contact) above and Fig 3 of Morini (where the resiliently deformable portion has overridden the bead portion)

Morini does not teach the threads being engaged over an engagement length of 13 mm or more. However, Granger ‘782 teaches the threads over an engagement length of 13 mm or more (the interior portion of cap (3) has a diameter of 29.3mm and a height of 11.1 mm (paragraph [0078]); as such, the circumference of the cap is roughly 92 mm, meaning that the length of the threads in a circumferential direction is at least 92 mm, given that the threads wrap around at least one full circumference of the cap (Fig 1a). Therefore, when the threads are engaged at least one full “turn” of the cap, they are engaged over 13mm in length (via annotated Fig 3, Morini requires several full “turns” of the cap to be engaged)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap and bottle disclosed by Morini by adding the 
Regarding Claim 2, Morini in view of Granger ‘782 as applied to Claim 1 above teaches all the limitations of Claim 2, including that an inclination angle of an upper surface of the bead portion is 30° (Morini; Fig 1; col 2, lines 44-45).
Regarding Claim 6, Morini in view of Granger ‘782 as applied to Claim 1 above teaches all the limitations of Claim 6, including that the engagement upper end (Morini; upper end of 1) of the male thread (1) of the mouth is a point located at a center in a radial direction of an engagement upper end side contact area (contact area C; annotated Figure 4 below) that is configured to contact a lower surface (lower surface of 4) of the female thread (4) of the cap when the cap is screwed onto the container body; and the engagement lower end (lower end of 4) of the female thread (4) of the cap is a point located at a center in the radial direction of an engagement lower end side contact area (contact area C; annotated Figure 4 below) that is configured to contact an upper surface (upper surface of 1) of the male thread (1) of the mouth when the cap is screwed onto the container body.

    PNG
    media_image4.png
    645
    345
    media_image4.png
    Greyscale

Annotated Figure 4 – a modified version of Figure 3 of Morini. The solid black line labelled “contact area C” denotes the width of the contact area where the male and female thread contact.
Regarding Claim 7, Morini in view of Granger ‘782 as applied to Claim 1 above teaches all the limitations of Claim 7, including that the first distance (Morini; L1, annotated Figure 5 below) from the engagement upper end (upper end of 1) of the male thread (1) of the mouth to the bead portion (Fig 1, 3) is an axial distance to a portion on an upper surface of the bead portion (bottom of L1 in annotated Figure 5) on which the resiliently deformable portion of the tamper evident band (3) is configured to first abut when the cap is screwed onto the container body (the upper surface); and the second distance (L2, annotated Figure 4) from the engagement lower end (lower end of 4) of the female thread (4) of the cap to the resiliently deformable portion of the tamper evident band (3) is an axial distance to a portion on a lower surface (bottom of L1 in annotated Figure 5) of the resiliently deformable portion which first abuts the upper surface of the bead portion when the cap is screwed onto the container body.

    PNG
    media_image5.png
    540
    657
    media_image5.png
    Greyscale

Annotated Figure 5 – a modified version of Figure 3 of Morini. Two distances, L1 (extending from the engagement upper end of the male thread to the upper surface of the bead) and L2 (extending from the engagement lower end of the female thread to the lower surface of the resiliently deformable portion) are shown. At the left side of the figure, a height comparison of L1 and L2 is shown; L2 is shorter than L1.
Regarding Claim 8, Morini in view of Granger ‘782 as applied to Claim 1 above teaches all the limitations of Claim 8, including that the engagement upper end (upper end of 1) of the male thread (1) of the mouth and the engagement lower end (Morini; lower end of 4) of the female thread (4) of the cap are configured to be positioned at a same axial position (annotated Fig 2; uppermost dotted line) along an axis of the container when the female thread of the cap starts to be engaged with the male thread of the mouth before the resiliently deformable portion touches the bead portion (see annotated Fig. 2 above; when the female thread and male thread engage (uppermost dotted line) the resiliently deformable portion (middle dotted line) has not yet touched the bead portion (lowermost dotted line)).
Regarding Claim 9, Morini in view of Granger ‘782 as applied to Claim 1 above teaches all the limitations of Claim 9, including that the engagement length is a distance between the engagement upper end of the male thread (upper end of L1, annotated Fig 1) and the engagement lower end of the female thread (lower end of L2, annotated Fig 1) in a direction along a circumferential direction of the mouth (see explanation of rejection of Claim 1 above; the engagement length (i.e. the at least one .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morini (EP 0645318) in view of Granger ‘782 (US 20070095782) in further view of McBride (US 4938370).
Regarding Claim 5, Morini in view of Granger ‘782 as applied to Claim 1 above teaches all the limitations of Claim 5, but does not teach the tamper evident band including a resiliently deformable portion in a form of a flap. However, McBride teaches that the tamper evident band (20) includes a resiliently deformable portion in a form of a flap (28) that extends in an axial direction towards a closed end of the cap and in a radially inward direction (Fig 1), the resiliently deformable portion (28) being configured to be resiliently deformed when pressed against the bead portion (L) to ride over the bead portion in a pressing direction during the attachment of the cap to the mouth of the container (Figs. 3 And 4; Col. 4, lines 40-60).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tamper evident band disclosed by Morini in view of Granger ‘782 by adding that the band is a flap-shaped resiliently deformable portion as disclosed by McBride in order to allow for easy installation of the cap onto the container (Col. 4 lines 40-60) but which also resist the upward unscrewing movement of the closure (Col. 4 lines 64-66) thus preventing the tamper evident band from being removed entirely from the container. One of ordinary skill in the art would recognize that a simple installation is advantageous, as would preventing the removal of the tamper-evident ring during cap opening, and be motivated to modify the cap of Morini in view of Granger ‘782 with the teaching of the flap-shaped resiliently deformable portion of McBride as such. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250. The examiner can normally be reached Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH SULLIVAN/Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735